DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are pending in the application.
Claims 1-12 are examined on the merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Claim Objections
Claim(s) 1-2 and 7 is/are objected to because of the following informalities:  
Claim 1, “the suction head comprising” should read -- the suction head adaptor comprising --.
Claim 2, “wherein the the one or more ridges are configured to secure the suction head adaptor within a suction tube” should read -- wherein the 
Claim 7, “the suction head comprising” should read -- the suction head adaptor comprising --.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 7-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations “structure tapering inwardly from the first end to the second end to form a cone shape” which is indefinite. How can a cone-shaped structure form from the structure that is tapering inwardly from the first end to the second end? According to Figs. 1-3, the cone-shaped structure is formed at the first end of the tube and tapered outward from the first end of the tube. The limitation has been examined below as best understood.  
Claim(s) 8-12 is/are rejected as being dependent from claim 7 and therefor including all the limitation thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C 103 as being unpatentable over Roux (US PGPUB 20210177448) in view of Yoon (US PAT 5451204).
Regarding claim 1, Roux discloses a suction head adaptor (a suction head 30: ¶0017-0019 and Figs. 2-5) for drawing fluids from a surgical site (¶0002-0003 and 0026), the suction head adaptor (30) comprising: 
a conical structure positioned at a first end of the suction head adaptor (a cone structure positioned at a first end of 30: see annotated Fig. 4 below), the conical structure including a first aperture positioned at a center of the conical structure (see annotated Fig. 4 below);
a tube (a proximal portion 32 of the suction head adaptor 30: ¶0017-0018 and Figs. 4-5) extending from the first aperture toward a second end of the suction head adaptor (the proximal portion 32 extends from the first aperture toward a second end of the suction head adaptor: see annotated Fig. 4 below), the second end opposite from the first end (Figs. 4-5); and 
Roux does not disclose wherein an absorbent material received within the conical structure.
In the same field of endeavor, suction head adaptor, Yoon discloses a multifunctional device 80 (Col. 9, lines 38-46) for use in endoscopic surgery to absorb body fluids (Col. 1, lines 23-30) comprising a conical shape (Col. 9, lines 38-46, and Fig. 5). Yoon further discloses the device 80 comprising absorbent material 88 received within the conical shape (Col. 9, lines 38-46, and Fig. 5) for the benefits of absorbing body fluids and enhancing safety of operative procedure (Col. 2, lines 50-55 and Col. 3, lines 35-40).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the suction head adaptor of Roux by incorporating an absorbent material received within the conical structure, similar to that disclosed by Yoon, in order to absorb body fluids and enhance safety of operative procedure, as suggested in Col. 2, lines 50-55 and Col. 3, lines 35-40 of Yoon. 

    PNG
    media_image1.png
    344
    712
    media_image1.png
    Greyscale

Regarding claim 6, Roux in view of Yoon discloses all the limitations as discussed above for claim 1.
Roux further discloses wherein the tube comprises a second aperture at the second end of suction head adaptor (see annotated Fig. 4 above) to permit a fluid to flow from the first aperture to the second aperture through the tube (the tube is capable of permitting a fluid to flow from the first aperture to the second aperture: ¶0019 and Figs. 4-5).
Claim(s) 2 is/are rejected under 35 U.S.C 103 as being unpatentable over Roux in view of Yoon, as applied to claim 1 above, and further in view of Stergiopulos (US PGPUB 20210196517).
Regarding claim 2, Roux in view of Yoon discloses all the limitations as discussed above for claim 1.
Roux/Yoon does not disclose wherein the suction head adaptor further includes one or more ridges on an external surface of the tube proximal to the second end of the suction head adaptor, and wherein the one or more ridges are configured to secure the suction head adaptor within a suction tube.
In an analogous art for being directed to solve the same problem, providing a fluid-tight connection, Stergiopulos discloses a device 100 for treating diseases that produce elevated intraocular pressure (Abstract). Stergiopulos further discloses/suggests a technique of having one or more ridges on an external surface of connectors 114/116 (¶0058) for the benefit of providing a fluid-tight connection with drainage tubes to prevent external bodily fluids from entering the lumen of connectors (¶0058). From these teachings, a person having ordinary skill in the art would have recognized/deduced that providing one or more ridges on an external surface of the tube proximal to the second end of the suction head adaptor yields the predictable result of providing a fluid-tight connection with a suction tube to prevent external bodily fluids from entering the lumen of the tube.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second end of the suction head adaptor of Roux in view of Yoon by providing one or more ridges, similar to that disclosed/suggested by Stergiopulos, in order to provide a fluid-tight connection with a suction tube to prevent external bodily fluids from entering the lumen of the tube, as suggested in ¶0058 of Stergiopulos and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). Thus, the one or more ridges of Roux in view of Yoon and Stergiopulos are capable of securing the suction head adaptor within a suction tube.
Claim(s) 3 is/are rejected under 35 U.S.C 103 as being unpatentable over Roux in view of Yoon, as applied to claim 1 above, and further in view of Lo (US PGPUB 20130344131).
Regarding claim 3, Roux in view of Yoon discloses all the limitations as discussed above for claim 1.
Roux/Yoon does not disclose wherein the absorbent material is a gauze.
In an analogous art for being directed to solve the same problem, absorbing fluid, Lo discloses a technique of using gauze as an absorbent material (¶0095-0096) for the benefits of absorbing fluid and/or allowing fluid to pass from one side of the material to the other side (¶0079 and 0096).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the absorbent material of the suction head adaptor of Roux in view of Yoon by selecting gauze as the absorbent material, similar to that disclosed/suggested by Lo, in order to absorb fluid and/or allow fluid to pass from one side of the material to the other side, as suggested in ¶0079 and 0096 of Lo and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07). Further, one would have been motivated to select gauze as the absorbent material for the purpose of absorbing fluid and/or allowing fluid to pass from one side of the material to the other side.
Claim(s) 4-5 is/are rejected under 35 U.S.C 103 as being unpatentable over Roux in view of Yoon, as applied to claim 1 above, and further in view of Lim (US PGPUB 20070237570).
Regarding claims 4 and 5, Roux in view of Yoon discloses all the limitations as discussed above for claim 1.
Roux/Yoon does not disclose wherein the suction head adaptor further comprising a splash guard extending radially outwardly from the tube and wherein the splash guard is a rigid disc positioned between the conical structure and the second end of the suction head adaptor.
In an analogous art for being directed to solve the same problem, protecting user from fluid splattering, Lim discloses/suggests a technique of having a splash guard 1029 extending radially outwardly from a tube/bar 102 (¶0041). Lim further suggests that the splash guard is a rigid disc (Fig. 1) positioned between a brush head 103 and the end of the tube 102 (Fig. 1) for the benefit of protecting the user from fluid splattering (¶0041). From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating a splash guard extending radially outwardly from the tube and providing the splash guard that is a rigid disc positioned between the conical structure and the second end of the suction head adaptor yield the predictable result of protecting the user from fluid splattering.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the suction head adaptor of Roux in view of Yoon by incorporating a splash guard, similar to that disclosed/suggested by Lim, in order to protect the user from fluid splattering, as suggested in ¶0041 of Lim and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Claim(s) 7 and 11-12 is/are rejected under 35 U.S.C 103 as being unpatentable over Roux in view of Yoon and Lim.
Regarding claim 7, Roux discloses a suction head adaptor (a suction head 30: ¶0017-0019 and Figs. 2-5) for drawing fluids from a surgical site (¶0002-0003 and 0026), the suction head adaptor (30) comprising: 
a first end and a second end (see annotated Fig. 4 above); 
a structure positioned at the first end (a cone structure positioned at the first end of 30: see annotated Fig. 4 above), the structure including a first aperture positioned at a center of the structure (see annotated Fig. 4 above), and the structure tapering outwardly at the first end to form a cone shape (the cone structure positioned at the first end of 30: see annotated Fig. 4 above);
a tube (a proximal portion 32 of the suction head adaptor 30: ¶0017-0018 and Figs. 4-5) extending from the first aperture toward the second end of the suction head adaptor (the proximal portion 32 extends from the first aperture toward the second end of the suction head adaptor: see annotated Fig. 4 above), the tube including a second aperture at the second end of suction head adaptor (see annotated Fig. 4 above) to permit a fluid to flow from the first aperture to the second aperture through the tube (the tube is capable of permitting a fluid to flow from the first aperture to the second aperture: ¶0019 and Figs. 4-5).
Roux does not disclose wherein an absorbent material inserted into the structure.
Yoon further discloses the device 80 comprising absorbent material 88 received within the conical shape (Col. 9, lines 38-46, and Fig. 5) for the benefits of absorbing body fluids and enhancing safety of operative procedure (Col. 2, lines 50-55 and Col. 3, lines 35-40).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the suction head adaptor of Roux by incorporating an absorbent material inserted into the structure, similar to that disclosed by Yoon, in order to absorb body fluids and enhance safety of operative procedure, as suggested in Col. 2, lines 50-55 and Col. 3, lines 35-40 of Yoon. 
Roux/Yoon does not disclose wherein the suction head adaptor further comprising a splash guard extending radially outwardly from the tube.
Lim further discloses/suggests a technique of having a splash guard 1029 extending radially outwardly from a tube/bar 102 (¶0041) for the benefit of protecting the user from fluid splattering (¶0041). From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating a splash guard extending radially outwardly from the tube yields the predictable result of protecting the user from fluid splattering.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the suction head adaptor of Roux in view of Yoon by incorporating a splash guard, similar to that disclosed/suggested by Lim, in order to protect the user from fluid splattering, as suggested in ¶0041 of Lim and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claims 11 and 12, Roux in view of Yoon and Lim discloses all the limitations as discussed above for claim 7.
Roux/Yoon does not disclose wherein the splash guard includes a hole member though which the tube is received.
Lim further discloses/suggests a technique of having a splash guard 1029 that is circular in shape (¶0041 and Figs. 1-2) and having the splash guard 1029 that comprises a hole member (a mounting base 10255: ¶0043 and Figs. 1-2) for the benefit of protecting the user from fluid splattering (¶0041).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the splash guard of Roux in view of Yoon and Lim by incorporating a hole member, similar to that disclosed/suggested by Lim, in order to protect the user from fluid splattering, as suggested in ¶0041 of Lim and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Claim(s) 8 is/are rejected under 35 U.S.C 103 as being unpatentable over Roux in view of Yoon and Lim, as applied to claim 7 above, and further in view of Lo.
Regarding claim 8, Roux in view of Yoon and Lim discloses all the limitations as discussed above for claim 7.
Roux/Yoon/Lim does not disclose wherein the absorbent material is a gauze.
Lo further discloses a technique of using gauze as an absorbent material (¶0095-0096) for the benefits of absorbing fluid and/or allowing fluid to pass from one side of the material to the other side (¶0079 and 0096).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the absorbent material of the suction head adaptor of Roux in view of Yoon and Lim by selecting gauze as the absorbent material, similar to that disclosed/suggested by Lo, in order to absorb fluid and/or allow fluid to pass from one side of the material to the other side, as suggested in ¶0079 and 0096 of Lo and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07). Further, one would have been motivated to select gauze as the absorbent material for the purpose of absorbing fluid and/or allowing fluid to pass from one side of the material to the other side.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C 103 as being unpatentable over Roux in view of Yoon and Lim, as applied to claim 7 above, and further in view of Stergiopulos.
Regarding claims 9 and 10, Roux in view of Yoon and Lim discloses all the limitations as discussed above for claim 7.
Roux/Yoon/Lim does not disclose wherein the suction head adaptor further includes one or more ridges on an external surface of the tube proximal to the second end of the suction head adaptor, and wherein the one or more ridges are configured to hold the suction head adaptor within a suction tube.
Stergiopulos further discloses/suggests a technique of having one or more ridges on an external surface of connectors 114/116 (¶0058) for the benefit of providing a fluid-tight connection with drainage tubes to prevent external bodily fluids from entering the lumen of connectors (¶0058). From these teachings, a person having ordinary skill in the art would have recognized/deduced that providing one or more ridges on an external surface of the tube proximal to the second end of the suction head adaptor yields the predictable result of providing a fluid-tight connection with a suction tube to prevent external bodily fluids from entering the lumen of the tube.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second end of the suction head adaptor of Roux in view of Yoona and Lim by providing one or more ridges, similar to that disclosed/suggested by Stergiopulos, in order to provide a fluid-tight connection with a suction tube to prevent external bodily fluids from entering the lumen of the tube, as suggested in ¶0058 of Stergiopulos and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). Thus, the one or more ridges of Roux in view of Yoon, Lim, and Stergiopulos are capable of holding the suction head adaptor within a suction tube.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mueller (US PAT 5782823) discloses a suction device comprising an interchangeable distal head member having a disk like shape (Figs. 2-9 and accompanying texts).
Haarstad (US PAT 7338434) discloses a device comprising a suction head having a conical shape (Fig. 6d and accompanying texts). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

       /NHU Q. TRAN/       Examiner, Art Unit 3781    
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781